Title: Thomas Welsh to John Adams, 15 December 1794
From: Welsh, Thomas
To: Adams, John


          
            Dear Sir
            Boston Decr 15. 1794.
          
          Your Favor of Novr 19th I recd I have since mine of Novr 7th. found that Mr Dexter is not chosen, altho’ Mr Varnum who was put up by the antis makes but a small shew against him Mr Gerry having by far the greatest Number of Votes of any other Candidate but he declines being considered as a Candidate; it is true I believe that Mr Dearborn is not elected.
          Last Evening a Ship Capt Joy arrived from England after a Passage of 54 Days from Gravesend just before he sailed a Ship came to about two Miles above him which he believed and a Pilot who came on Board of his Ship told him was the Alfred from Boston after a Passage of 31 Days so I hope your two Sons have safely arrived at the first Place of Destination. but whether the Hague will be in a fit State to receive an Embasador I am not able to determine.
          I have enclosed a Sermon of Mr Osgood of Medford as a Curiosity. I am now writing from Mr Hall’s Printing Office Mr Cooper came in he appeared not to come to purchase a Sermon as he was asked the Question he said no but he thought that Clergymen ought to know what they wrote and whereof they affirmed before they commenced political Authers and left the Shop quite in a Pelt Mr Hall Parsons Freeman who was standing at the Fire and myself at the same moment Avoued that the Sermon appeared to bite the Jacobins very keenly. I am Sr with Respect / Your Humble Sr
          
            Thomas Welsh
          
        